Per Curiam.  Stephen Pinell appeals the judgment entered by the Circuit Court of Drew County, Arkansas, on June 9, 2003. However, in violation of Ark. Sup. Ct. R. 4-2(a)(8), the notice of appeal is not included in the Addendum. Pursuant to Ark. Sup. Ct. R. 4-2(b)(3), this court finds that the Addendum is deficient, and that appellant is granted fifteen days from the date of the entry of this order within which to file an amended Addendum. Dodson v. State, 357 Ark. 646, 187 S.W.3d 854 (2004). Further, this court may affirm the judgment under Ark. R. Sup. Ct. 4-2(b)(3), if an amended Addendum is not filed within fifteen days.